Case 1:21-cv-10597-DJC Document 1-1 Filed 04/09/21 Page 1 of 11




                      EXHIBIT A
Case 1:21-cv-10597-DJC Document 1-1 Filed 04/09/21 Page 2 of 11
Case 1:21-cv-10597-DJC Document 1-1 Filed 04/09/21 Page 3 of 11
Case 1:21-cv-10597-DJC Document 1-1 Filed 04/09/21 Page 4 of 11
Case 1:21-cv-10597-DJC Document 1-1 Filed 04/09/21 Page 5 of 11
Case 1:21-cv-10597-DJC Document 1-1 Filed 04/09/21 Page 6 of 11
Case 1:21-cv-10597-DJC Document 1-1 Filed 04/09/21 Page 7 of 11
Case 1:21-cv-10597-DJC Document 1-1 Filed 04/09/21 Page 8 of 11
Case 1:21-cv-10597-DJC Document 1-1 Filed 04/09/21 Page 9 of 11
3/17/2021                Case 1:21-cv-10597-DJC Document
                                                 Case Details - 1-1  Filed 04/09/21
                                                                Massachusetts Trial Court 2 Page 10 of 11
 2172CV00086 Barnstable County Mutual Insurance Company as subrogee of
 John Augusta vs. Nestle Waters North America, Inc. Doing Business as
 Ready Refresh

   Case Type:
   Torts
   Case Status:
   Open
   File Date
   03/15/2021
   DCM Track:
   A - Average
   Initiating Action:
   Products Liability
   Status Date:
   03/15/2021
   Case Judge:

   Next Event:




   All Information      Party   Tickler   Docket   Disposition


      Party Information
      Barnstable County Mutual Insurance Company
      - Plaintiff
      Alias                                                        Party Attorney
                                                                   Attorney
                                                                   Mena, Esq., Rafael S
                                                                   Bar Code
                                                                   697505
                                                                   Address
                                                                   Buchanan and Associates
                                                                   124 Washington St
                                                                   Suite 303
                                                                   Foxborough, MA 02035
                                                                   Phone Number
                                                                   (781)255-0330
                                                                                                            More Party Information

      Nestle Waters North America, Inc.
      - Defendant
      Alias                                                        Party Attorney
                                                                                                            More Party Information




      Ticklers
      Tickler                                         Start Date           Due Date          Days Due   Completed Date
      Service                                         03/15/2021           06/14/2021        91
      Answer                                          03/15/2021           07/13/2021        120
      Rule 12/19/20 Served By                         03/15/2021           07/13/2021        120
      Rule 12/19/20 Filed By                          03/15/2021           08/12/2021        150
      Rule 12/19/20 Heard By                          03/15/2021           09/13/2021        182
      Rule 15 Served By                               03/15/2021           05/09/2022        420
      Rule 15 Filed By                                03/15/2021           06/08/2022        450
      Rule 15 Heard By                                03/15/2021           06/08/2022        450
      Discovery                                       03/15/2021           03/06/2023        721


https://www.masscourts.org/eservices/search.page.3.1?x=sNREGOyMTDg8ZxUEu1PlihfjUobOOYV12HIVz5uoKk1WN3m1Qqt*9YafuWqZkWIYxrfGN…        1/2
3/17/2021             Case 1:21-cv-10597-DJC Document
                                              Case Details - 1-1  Filed 04/09/21
                                                             Massachusetts Trial Court 2 Page 11 of 11
     Tickler                                              Start Date      Due Date              Days Due            Completed Date
     Rule 56 Served By                                    03/15/2021      04/04/2023            750
     Rule 56 Filed By                                     03/15/2021      05/04/2023            780
     Final Pre-Trial Conference                           03/15/2021      09/01/2023            900
     Judgment                                             03/15/2021      03/14/2024            1095




      Docket Information
     Docket Date        Docket Text                                                                            File Ref Nbr.      Image Avail.
     03/15/2021         Early Case Management Conference Pilot Program.
     03/15/2021         Case assigned to: DCM Track A - Average was added on 03/15/2021
     03/15/2021         Original civil complaint filed.                                                        1                        Image

     03/15/2021         Civil action cover sheet filed.                                                        2                        Image




      Case Disposition
     Disposition                                                   Date                   Case Judge
     Pending




We are currently investigating intermittent issues retrieving images. Thank you for your patience as we attempt to address the issue.




https://www.masscourts.org/eservices/search.page.3.1?x=sNREGOyMTDg8ZxUEu1PlihfjUobOOYV12HIVz5uoKk1WN3m1Qqt*9YafuWqZkWIYxrfGN…                    2/2
